Citation Nr: 0013212	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of a neck 
injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran served on active service from August 
1967 to August 1969.  The Board REMANDED the case in May 1997 
to the RO for additional development, and the veteran's case 
is once again before the Board for appellate review.



FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
demonstrates that the veteran currently has residuals of a 
neck injury reportedly sustained during service.  

2.  There is no competent medical evidence of record that 
demonstrates a nexus or relationship between any neck 
disorder that may be present, including complaints of 
headaches and neck pain, and the veteran's period of service 
or any incident which occurred therein.  



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
the residuals of a neck injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be allowed on a 
presumptive basis for certain diseases, such as arthritis, if 
it becomes manifest to a compensable degree within one year 
period of the veteran's separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In this case, in the May 1994 VA form 9 (Appeal to Board of 
Veterans' Appeals), the veteran indicated that, while in 
Vietnam in 1968, a sandbag fell down from a guard tower and 
hit him on the back between the neck and the shoulders.  
Following this incident, the veteran reported he developed 
neck pain/problems and headaches, which have continued to the 
present.

With respect to the service medical records, there are no 
records that document the injury the veteran reported he 
sustained during service.  These records include a July 1966 
report of medical history noting the veteran reported 
frequent and severe headaches, and March 1967 notations 
showing he had low back tenderness.  In addition, an August 
1967 pre-induction report of medical history reveals he 
reported summer and winter frontal headaches occurring in the 
evenings usually without nasal congestion.  Furthermore, May 
1968 notations show he had a two-month history of headaches, 
tiredness and weight loss; and was diagnosed with fatigue and 
anxiety.  Two days later, he was again examined and his 
symptoms were deemed to have improved with rest, but his 
headaches continued.  Moreover, August 1968 notations show he 
had an acute back injury and reported pain in the sacroiliac 
area.  

With respect to the post-service medical evidence, the 
records include records dated from 1971 to 1989 from various 
private health care providers, including Warren C. Hastings, 
M.D., S. E. Cope, M.D., James D. Heckaman, M.D., the Parkview 
Memorial Hospital, the Lutheran Hospital Outpatient Pharmacy, 
and other unidentified private health care providers.  These 
records describe the treatment the veteran received over time 
for various health problems, including but not limited to 
headaches and neck pain/problems.  Specifically, the Board 
notes these records include a December 1971 statement from 
Dr. Hastings indicating the veteran had had headaches since 
grade school, but became more severe and frequent since his 
service in Vietnam.  He also noted the veteran had been 
treated with sinus problems.  In addition, a September 1989 
statement from Dr. Heckaman indicates the veteran had been 
treated in 1984 for headaches which dated back at least 15 
years, and that his headaches included tension-like headaches 
and vascular/migraine headaches.  Dr. Heckaman also noted 
that the veteran had been treated for such headaches by 
Caridad Bravo-Fernandez, M.D., and that his headaches also 
had an element of depression.  Furthermore, the post-service 
evidence includes records received from the Social Security 
Administration (SSA) showing the veteran is receiving SSA 
benefits for cervical disc disease which is deemed to be 
productive of severe impairment. 

Moreover, medical records from the Ft. Wayne, Indianapolis 
and Marion VA Medical Centers dated from 1975 to 1995 
describe the treatment the veteran has received over time for 
various health problems, including but not limited to 
headaches and cervical spine pain/problems.  Specifically, a 
hospitalization summary from the Indianapolis VA Medical 
Center (VAMC) for July 1975 to August 1975 indicate the 
veteran was hospitalized with complaints of frequent 
headaches, which began when he was in grade school and which 
increased in frequency during high school.  At the time of 
his hospitalization, his headache episodes began as a dull 
nuchal pain which increased to severe pain in the right side 
of the head.  His past medical history was deemed as not 
significant, with the exception of headaches.  Upon 
examination, the veteran was very tense, anxious and with 
marked subtle depression.  His diagnoses were depression and 
psychophysical conversion headaches secondary to depression.

The medical records from the VA Medical Centers also include 
September 1975 notations from the Ft. Wayne VAMC indicating 
that, upon his discharge from the Indianapolis VAMC, the 
veteran was transferred to the Ft. Wayne VAMC where he was 
followed up for his headaches.  January 1976 notations reveal 
that the veteran recognized the possibility that his 
headaches were tension related, and he was referred to 
psychology services for consideration of enrollment in the 
biofeedback program at the Marion VAMC.  And, October 1976 
notations show he was diagnosed with depression.

Lastly, March 1992 records from the Indianapolis VAMC reveal 
the veteran underwent diskectomies and tricortical iliac 
crest graft fusion of C4-C6.  And, a September 1992 VA MRI 
report of the cervical and thoracic spine reveals evidence of 
his prior diskectomies, facet degenerative disease at all 
levels with bilateral neural foraminal narrowing at multiple 
levels, and spinal stenosis at C4-C7. 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers from the residuals of a neck injury, 
including neck pain and headaches.  In this regard, the Board 
notes that, although the service medical records include 
August 1968 notations showing the veteran sustained a back 
injury and complained of sacroiliac pain, the veteran has 
failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus or 
relationship between the currently claimed residuals of a 
neck injury, including neck pain and headaches, and the 
August 1968 injury or his period of service.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Furthermore, with respect to the veteran's headaches, the 
Board acknowledges that the evidence shows the veteran was 
treated for headaches during his service.  However, neither 
the headaches shown during or following service have been 
attributed to a neck or cervical spine disorder, nor to a 
neck injury the veteran reported he sustained during service.  
And, although the September 1992 VA MRI report shows the 
veteran has facet degenerative disease at all levels of the 
cervical and thoracic spine, the evidence of record does not 
show the veteran developed such cervical spine abnormality 
within a one year period of his discharge from service, and 
thus, entitlement to service connection on a presumptive 
basis has not been established.  See 38 C.F.R. §§ 3.307, 
3.309 (1999).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for the residuals of a neck 
injury, including neck pain and headaches, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  See 38 U.S.C.A. § 5107(a).

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran, and his representative tending to link the veteran's 
current headaches and neck disorders to his service.  While 
the Board acknowledges the sincerity of these statements, the 
Board notes that neither the veteran nor his representative, 
as lay persons, are qualified to offer a medical opinion 
regarding the etiology of the claimed disorder and/or 
qualified to fulfill the nexus requirement.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally See Clyburn 
v. West, 12 Vet. App. 296 (1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  The Board views its discussion 
as sufficient to inform the veteran of the elements necessary 
to present a well grounded claim of service connection, and 
the reasons for which his claim has failed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the residuals of a neck injury is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

